DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending with claims 15-18 withdrawn. Claims 1-14 have been considered.
This Action is Non-Final.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-14) in the reply filed on 15 March 2021 is acknowledged.  Claims 15-18 are withdrawn from consideration.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09 April 2019 and 26 June 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 3, 4, 7, 8, 10, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20190251648) in view of Almgren et al. (US 20200186361).
As per claims 1 and 8, Liu et al. discloses a system and method for cryptographically certifying digital content using a computer system that communicates with a distributed blockchain computing system that includes multiple computing nodes, each computing node storing a copy, or a portion thereof, of a blockchain, the method comprising: reading a first one of the plurality of digital cryptographic data structures that are stored in a storage system of the computer system, each one of the plurality of digital cryptographic data structures including at least a corresponding private key (see paragraphs [0104] and [0118]-[0120] using the blockchain); 
receiving, from a computer system associated with the digital content publisher, a certification request for first digital content (see paragraphs [0108] the registration command); 
generating a hash of the first digital content (see paragraphs [0108]-[0111] the content feature hash value); 
generating a publisher signature as a function of a private key of the first one of the plurality of digital cryptographic data structures that is associated with the digital content publisher (see paragraphs [0064]-[0065] and [0112]-[0113] the private key signature); 
generating a blockchain transaction based on the hash of content and the generated publisher signature; publishing the generated blockchain transaction to the blockchain of the distributed blockchain computing system (see paragraphs [0113]-[0120]); 
generating a verification token for the first digital content (see paragraphs [0081], [0118], and [0230]-[0232] where various pieces of data can be used to verify the digital content).
While Liu et al. discloses the use of a private key signature there lacks an explicit recitation that it is based on the private key and the hashed content and further fails to explicitly disclose transmitting 
However, Almgren et al. teaches receiving, from a computer system associated with the digital content publisher, a certification request for first digital content (see paragraph [0058] registering the document); generating a hash of the first digital content; generating a publisher signature as a function of the generated hash and a private key of the first one of the plurality of digital cryptographic data structures that is associated with the digital content publisher; generating a transaction based on the hash of content and the generated publisher signature; publishing the generated transaction (see paragraphs [0058]-[0067] generating hashes, signatures, and posting them to a ledger); generating a verification token for the first digital content; and transmitting the generated verification token to the computer system associated with the digital content publisher for association with the publishing of the first digital content (see paragraphs [0153]-[0154]).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Almgren et al. in the Liu et al. system.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been that the use of hashes increase the security and reduce the space requirements and providing verification tokens allow for easier confirmation of the content.
As per claims 3, 4, 10, and 11, the modified Liu et al. and Almgren et al. system discloses the verification token is generated based on the generated blockchain transaction, the first digital content, the hash of the first digital content, the generated publisher signature, and/or the corresponding private key associated with the first one of the plurality of digital cryptographic data structures that is associated with a digital content publisher, and/or wherein the verification token is generated based on a hash of the generated blockchain transaction, the blockchain transaction, and/or the transaction identifier of the 
As per claims 7 and 14, the modified Liu et al. and Almgren et al. system discloses receiving, from a requesting computer system, a verification request, the verification request including a submitted verification token, and second digital content to verify; generating a hash of the second digital content; obtaining a blockchain transaction from the blockchain that is associated with the submitted verification token; comparing the generated hash of the second digital content with a stored hash from the obtained blockchain transaction; based on the comparison, determining the authenticity of the second digital content; and transmitting a message result to the requesting computer system based on the determined authenticity (see Liu et al. paragraphs [0121]-[0162], the detection and verification of the content and Almgren et al. paragraphs [0094]-[0099]).
Claims 2, 5, 6, 9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Liu et al. and Almgren et al. system as applied to claims 1 and 8 above, and further in view of Diel (US 20190102782).
As per claims 2 and 9, the modified Liu et al. and Almgren et al. system fails to explicitly disclose a second one of the plurality of digital cryptographic data structures is associated with a customer of the digital content publisher, the method further comprising: signing the generated hash with the private key of the second one of the plurality of digital cryptographic data structures to generate a customer signature, wherein the generated blockchain transaction is also based on the generated customer signature.
However, Diel teaches a content verification system with a second one of the plurality of digital cryptographic data structures is associated with a customer of the digital content publisher, the method further comprising: signing the generated hash with the private key of the second one of the plurality of digital cryptographic data structures to generate a customer signature, wherein the generated blockchain transaction is also based on the generated customer signature (see paragraphs [0040]-[0041]).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the additional information of Diel in the modified Liu et al. and Almgren et al. system.
Motivation to do so would have been to allow for and track any sales of the content (see Diel paragraphs [0040]-[0041]).
As per claims 5, 6, 12, and 13, the modified Liu et al., Almgren et al., and Diel system discloses the verification token is embedded into the first digital content that is released by the digital content publisher (see Diel paragraphs [0040]-[0041]), wherein the verification token is embedded into a hyperlink associated with the release of the first digital content by the digital content publisher (see Almgren et al. paragraph [0147]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: the remaining references put forth on the PTO-892 form are directed to content verification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J PYZOCHA whose telephone number is (571)272-3875.  The examiner can normally be reached on Monday-Thursday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Pyzocha/               Primary Examiner, Art Unit 2419